Mr. Justice Todd, Jr'.,
dissenting.
My dissent in the case of People v. Mantilla, ante, p. 35, compels me to dissent in -the-decision of this-case-as- to the motion for bond on appeal.
I believe that there is a substantial question involved-in the appeal herein and-that it is not within the province" of ‘ this Court to state, a priori, that said question does not exist ■ because we are not-inescapably-wrong in-our decisions/' I think this is a presumptuous- attitude.' If it were to prevail, then bond on appeal would never be allowed in cases decided by this Court for the simple, reason that we would never - consider that our decision is inescapably wrong.
But this is not the approach which should be taken to "this question. In granting bond we would not have “to find affirmatively that a substantial question exists that we are inescapably wrong. .'.” Ofir decision might be found inescapably wrong, but that is for the Court of Appeals to decide and not for us. It seems to- me presumptuous for us to state, our- ' selves, that our decision in the present case is not inescapably wrong, that-the possibility that-the Court" of Appeals; will *70reject our interpretation of the statute “is exceedingly remote,” and that “it is highly probable” that said Court “will accept our interpretation of sec. 4 as authoritative. . .”
Although in People v. Mantilla, supra, this Court, rejected appellant’s contention (accepted by me as correct in my dissenting opinion) to the effect that the interpretation given § 4 of the Bolita Act is a flagrant example of unauthorized judicial legislation, it can not be logically maintained that this argument “If it were valid, it would apply to virtually every case in which we construe local legislation and would destroy the ‘inescapably wrong’ doctrine.” Indeed, it is this argument that proves too much. If I understand it, it means that whenever we construe a local statute we may vary its express language, include phrases that have been omitted by the' Legislature, change one word for another, in fact, change the statute to suit ourselves and no. substantial question would exist in any of such cases because since this Court would state that it is not “inescapably wrong” in construing the statute, then the bond on appeal would never lie. If this is not the result of this statement, in what case involving construction of a local statute would the granting of bond lie?
In my opinion, the present case involves' a substantial question which must be decided by the Court of Appeals and under Rule 46(a) (2) of the Federal Rules of Criminal Procedure the bond on appeal should be allowed.